Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Objection to the Specification
2.	Applicant is requested to update status of related applications cited in page 1 of the specification, i.e., providing patent numbers where appropriate.


Non-Art Rejection
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	
4.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,547,713.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.

Art Rejections
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.	Claims 1-6, 8-13, 15, 17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanskanen, U.S. pat. No. 6,579,184, in view of Hosokawa, JP pat. Appl. Pub. No. 2010-142527.
	Per claim 1, Tanskanen discloses a computer implemented method comprising:
a) receiving, at a server from a remote device, first and second input data, i.e., digital data network data packet, representative of first and second composite states of a plurality of input devices of remote device, e.g., joystick, keyboard, mouse, during first and second sampling periods respectively (see col 3, ln 10-58);
b) determining a user input event based on received input data for the corresponding sampling period, i.e., converting user input data into formats compatible with game controller (col  5, ln 10-39);
c) generating display data based at least in part on the determined user input event (col 5, ln 40-61);
d) transmitting from the server to the remote device the display data (see col 5, ln 62-67).
Tanskanen does not teach using input data for first sampling period and a subsequent second sampling period to determine user input event for a third sampling period between first and second periods when input data for the third period is missing. 
Hosokawa discloses a method of using input data for adjacent sampling periods to determine user input event for a sampling period during which the input data is missing by comparing input data received during the two periods immediately before (first period) and after (second period) the time when the missing data is identified (see Hosokawa, page 10, par 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tanskanen with Hosokawa teaching because it would have enabled the server continuing to generate game control data in case some user input data has been lost during transmission over network (see Hosokawa, page 4, par 4).
Per claim 2, Hosokawa teaches using the latest (second) composite state for representing states of input device for both the latest (second) period and the missing (third) period (see Hosokawa, page 10, par 8). 
Per claims 3, Hosokawa teaches identifying a failure to receive the third composite state (see Hosokawa, page 10, par 8).
Per claim 4, Tanskanen teaches generating display data includes rendering display data at the server and transmitting display data to the remote device (see col 5, ln 40-67).

It would have been obvious to one skilled in the art to implement Tanskanen invention in any known type of network environments including a cloud environment.
Per claims 6, Hosokawa teaches determining differences between first and second composite states (see Hosokawa, page 10, par 8).
Per claim 8, Hosokawa teaches that the time interval for issue command for receiving input data is known to the server (see page 9, par 10), and the determining the third composite state of input data was not received includes determining that a composite state was not received within an iteration of the time interval (see page 10, par 6).
Per claim 9, Tanskanen teaches transmitting data over TCP/IP network (see col 3, ln 29-36).
Claims 10-13, 15, 17 and 19-20 are similar in scope as that of claims 1-6 and 8-9.


8.	Claims 7, 14, 16 and 18 are not rejected on art.



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
3/1/21